Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/29/2021 was filed after the mailing date of the International Search Report for PCT/EP2020/059501 on 07/07/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract of the disclosure is objected to because it is too long.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The disclosure is objected to because of the following informalities:
In [0001], the phrase “two and three dimensional” should read “two- and three-dimensional”.
In [0009], the phrase “thus it depends from the distance between the two surfaces reflecting the two signals” should read “thus it depends on the distance between the two surfaces reflecting the two signals”.
In [0023], the phrase “on the speed in which the frequency (or wavelength) change in time” should read “on the speed with which the frequency (or wavelength) change in time”.
Appropriate correction is required.
Claim Objections
Claims 21-24 objected to because of the following informalities:  claims contain equations that are blurred.  A clear copy is required.
Claim 29 objected to because of the following informalities:  claim contains periods before plural indentations: a., b., c., d., e., i., ii., and iii., which must be removed. Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i).  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "optical element to" in claims 16 and 29.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the at least two coherent light signals" in Page 2, lines 7-8 of Amendments To The Claims.  There is insufficient antecedent basis for this limitation in the claim. This limitation is interpreted as “at least two coherent light signals” for the purpose of examination under 35 USC § 102 below.
Claims 17-28 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected base Claim 16.
Claim 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 20 recites the broad recitation “a time interval shorter than 10 μs", and the claim also recites "preferably shorter than 1 μs" which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-19, 21, 22, 25-30 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Yamada (US 20140031678 A1).
Regarding Claim 16, Yamada discloses an optical coherence tomography analysis method, comprising:
Providing a Swept Source Optical Coherence Tomography system (SS-OCT), the SS-OCT system (para 9) including:
a light source, tunable over a spectral band (Figure 8: 801 is a tunable light source), that generates a coherent light signal;
an optical interferometer (paras 127-136 teach the interferometer of Figure 8) for dividing the coherent light signal (Figure 8: 803 is a light-splitting fiber coupler) into a reference arm (Figure 8: 802) leading to a reference reflector (Figure 8: 804) and a sample arm (Figure 8: 805) leading to a sample (Figure 8: 814);
an optical element (Figure 8: 807 is an irradiation spot scanning mirror) to selectively direct a sample light signal exiting the sample arm to a specific portion of the sample, so that for each selection in the optical element a different specific portion of the sample is illuminated;
an optical detector (Figure 8: 809 is a photo-detector) for detecting an interference signal generated by a combination of reference and sample returning signals from the reference arm and from the sample arm, reflected by the reference reflector and the sample, respectively;
Wherein, for the same selection in the optical element illuminating a specific portion of the sample, the method further comprises:
sweeping the light source for a time interval ΔT, so that a wavelength of the coherent light signal leading to the sample light signal illuminating the specific portion of the sample changes from a minimum wavelength to a maximum wavelength and wherein the wavelength of the coherent light signal reaches the same value between the minimum wavelength to the maximum wavelength at least twice during the sweeping (Figure 5 shows a schematic diagram of wavelength sweeping wherein each wavelength value between minimum and maximum occurs twice);
detecting the interference signal generated by the sweeping (Figure 8: 809 is a photo-detector), including portions of interference signal generated by using the sample returning signals of the at least two coherent light signals having the same wavelength;
elaborating the detected interference signal generated by the sweeping, including portions of the detected interference signal generated by using the sample returning signals of the at least two coherent light signals having the same wavelength, for obtaining an OCT image of the specific portion of the sample (para 102: “the fluctuation in the coherence length during an A-scan can be suppressed, and an OCT image with less noise can be obtained”).
Regarding Claim 17, Yamada discloses the method according to claim 16, wherein sweeping the light source for a time interval ΔT, includes dividing the sweeping in N, where N ≥ 2, sub-sweeping intervals, wherein in each sub-sweeping interval, for a portion thereof, the wavelength of the coherent light signal varies with time substantially identically to the previous sub-sweeping step or varies with time opposite to the previous sub-sweeping step (Figure 5 shows two sub-sweeping intervals of 20µs each for a total ΔT = 40µs, wherein the wavelength of each sub-sweep varies with time opposite to the previous sub-sweep).
Regarding Claim 18, Yamada discloses the method according to claim 16, wherein elaborating the detected interference signal includes excluding a region of the detected interference signal around to the time when the N−1 sub-sweeping interval ends and the N sub-sweeping interval starts (para 102: “the fluctuation in the coherence length during an A-scan can be suppressed, and an OCT image with less noise can be obtained”).
Regarding Claim 19, Yamada discloses the method according to claim 16, wherein all the sub-sweeping intervals have a substantially identical sub-sweeping duration Δt ≤ ΔT/2 (Figure 5 shows sub-sweeping intervals of duration 20µs ≤                                 
                                    
                                        
                                            40
                                        
                                        
                                            2
                                        
                                    
                                    µ
                                    s
                                
                            ).
Regarding Claim 21, Yamada discloses the method according to claim 16, further comprising:
dividing the sweeping in N, where N ≥ 2, sub-sweeping intervals (Figure 5 shows two sub-sweeping intervals);
providing the (i−1)-th sub-sweeping interval having a duration Δti−1 with the wavelength of the coherent light signal having the following behaviour:
λt−1(t) = f(t) where f(t) is a monotone function between t1 and t2, where t1 and t2 ∈ Δti−1; (Figure 5 shows the first sub-sweeping interval increasing linearly) and
providing the i-th sub-sweeping interval having a duration Δti with the wavelength of the coherent light signal having the following behaviour:
λt(t) = −f(t)+C where C is a constant, between t3 and t4 where t3 and t4 ∈ Δti (Figure 5 shows the second sub-sweeping interval decreasing linearly).
Regarding Claim 22, Yamada discloses the method according to claim 21, wherein all the sub sweeping intervals have a substantially equal sub sweeping duration Δt and λt−1(t) = −λt(t)+C where C is a constant for the whole duration of the sub sweeping interval (Figure 5 shows two sub-sweeping intervals of equal duration, wherein the wavelength of each sub-sweep varies with time opposite to the previous sub-sweep).
Regarding Claim 25, Yamada discloses the method according to claim 21, wherein f(t) is a substantially linear function (Figure 5 shows the first sub-sweeping interval increasing linearly).
Regarding Claim 26, Yamada discloses the method according to claim 16, including: dividing the sweeping in N, where N ≥ 2, sub-sweeping intervals all of identical sub-sweeping duration Δt and the wavelength of the coherent light signal is a substantially periodic function with period Δt or 2Δt (Figure 5 shows two sub-sweeping intervals of identical sub-sweeping duration Δt = 20µs, wherein the wavelength is periodic with period 2Δt = 40µs).
Regarding Claim 27, Yamada discloses the method according to claim 16, including the step of dividing the sweeping in N sub-sweeping intervals, wherein 2≤N≤15 (Figure 5 shows two sub-sweeping intervals).
Regarding Claim 28, Yamada discloses the method according to claim 16, wherein: the light source (101) has a spectral bandwidth narrower than 40 nm (Figure 7 shows a spectral bandwidth narrower than 1 nm).
Regarding Claim 29, Yamada discloses a Swept Source Optical Coherence Tomography system (SS-OCT), the SS-OCT system (para 9) including:
a light source, tunable over a spectral band (Fig 8: 801 is a tunable light source), that generates a coherent light signal;
an optical interferometer (paras 127-136 teach the interferometer of Figure 8) for dividing the coherent light signal (Figure 8: 803 is a light-splitting fiber coupler) into a reference arm (Figure 8: 802) leading to a reference reflector (Figure 8: 804) and a sample arm (Figure 8: 805) leading to a sample (Figure 8: 814);
an optical element (Figure 8: 807 is an irradiation spot scanning mirror) to selectively direct a sample light signal exiting the sample arm to a specific portion of the sample, so that, for each selection operated at the optical element, a different specific portion of the sample is illuminated;
an optical detector (Figure 8: 809 is a photo-detector) for detecting an interference signal generated by a combination of reference and sample returning signals from the reference arm and from the sample arm, reflected by the reference reflector and the sample, respectively;
a processing unit, said processing unit being programmed for, for the same selection in the optical element illuminating a specific portion of the sample (para 131: “The light source control device 812 inputs a control signal to the wavelength-swept light source unit 801”):
defining a sweeping time interval ΔT (para 132: “The light source control device 812 controls the oscillation wavelength, the intensity, and their changes over time, and the coherence length of the wavelength-swept light source 801”);
changing the coherent light signal leading to the sample light signal illuminating the specific portion of the sample from a minimum wavelength to a maximum wavelength (para 132: “The light source control device 812 controls the oscillation wavelength, the intensity, and their changes over time, and the coherence length of the wavelength-swept light source 801”) and in the same sweeping modifying the wavelength of the coherent light signal so that it reaches the same value between the minimum wavelength to the maximum wavelength at least twice during the sweeping (Figure 5 shows a schematic diagram of wavelength sweeping wherein each wavelength value between minimum and maximum occurs twice);
elaborating the detected interference signal for obtaining an OCT image of the specific portion of the sample (para 136: “The light received by the photo-detector 809 is converted into a spectral signal by the signal processing device 811, which is then subjected to Fourier transform to obtain depth information of the sample 814”).
Regarding Claim 30, Yamada discloses the SS-OCT system according to claim 29, wherein the light source is a tunable laser source including a liquid crystal tunable element (para 30: “As the optical intensity modulation element 103, a transmittance tunable optical filter that is formed of a Pockels cell, a Kerr cell, or another electro-optical modulator (EOM), a liquid crystal, or the like or an acousto-optical modulator (AOM), for example, can be used”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 20, 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US 20140031678 A1), and further in view of Potsaid, Benjamin et al. “Ultrahigh speed 1050nm swept source/Fourier domain OCT retinal and anterior segment imaging at 100,000 to 400,000 axial scans per second.” Optics express vol. 18,19 (2010): 20029-48.
Regarding Claim 20, Yamada discloses the method according to Claim 16, wherein sweeping the light source for a time interval ΔT includes sweeping the light source [for a time interval of 40 μs], but does not teach a time interval shorter than 10 μs, preferably shorter than 1 μs.
Potsaid, in the same field of SS-OCT, teaches a time interval shorter than 10 μs. Figure 2(D) shows “Original Sweep (Master)” of duration less than 10 μs.
Modifying the time interval of Yamada with the teaching of Potsaid would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention because “Higher imaging speeds enable the collection of greater density data sets within practical acquisition times limited by patient eye motion and blinking.” (Potsaid: page 20046)
Regarding Claim 23, Potsaid discloses the method according to claim 16, including:
dividing the sweeping in N, where N ≥ 2, sub-sweeping intervals (Figure 2(D) shows two “Sweeps Combined (Master + Copy)” for a total time of 10 μs);
providing the (i−1)-th sub-sweeping interval having a duration Δti−1 with the wavelength of the coherent light signal having the following behaviour:
λt−1(t) = f(t) where f(t) is a monotone function between t1 and t2, where t1 and t2 ∈ Δti−1; (Figure 2(D) shows the first sub-sweeping interval increasing non-linearly) and
providing the i-th sub-sweeping interval having a duration Δti with the wavelength of the coherent light signal having the following behaviour:
λt(t) = f(t)+C where C is a constant, between t3 and t4 where t3 and t4 ∈ Δti (Figure 2(D) shows the second sub-sweeping interval increasing non-linearly).
Regarding Claim 24, Potsaid discloses the method according to claim 23, wherein all the sub sweeping intervals have equal sub sweeping duration Δt and λt−1(t) = λt(t)+C where C is a constant for the whole duration of the sub-sweeping interval (Figure 2(D) shows all the sub sweeping intervals have equal sub sweeping duration, and identical non-linear behavior).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKBAR H RIZVI whose telephone number is (571)272-5085. The examiner can normally be reached Monday - Friday, 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michelle M Iacoletti can be reached on (571) 270-5789. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AKBAR HASSAN RIZVI/Examiner, Art Unit 4185


/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877